Citation Nr: 0721592	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-14 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1950 to May 
1954 and September 1955 to November 1971.  The veteran died 
on May [redacted], 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant's claim was previously before the Board in 
November 2004.  The Board denied her claim and she appealed 
to the Court of Appeals for Veterans Claims (Court).  By 
order issued in September 2006, the Court vacated the Board's 
November 2004 decision and remanded the appellant's claim for 
additional development.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
November 1966 to November 1967.

2.  The veteran's prostate adenocarcinoma is subject to 
service connection on a presumptive basis as due to exposure 
to herbicides during service in the Republic of Vietnam.

3.  The veteran died on May [redacted], 2003.  The primary cause of 
death as listed on the death certificate was esophageal 
adenocarcinoma.  

4.  The veteran's esophageal adenocarcinoma was unrelated to 
his prostate adenocarcinoma.

5.  There is reasonable doubt whether the veteran's prostate 
adenocarcinoma was a contributory cause of death on the basis 
that it resulted in debilitating effects and general 
impairment of health to the extent that it rendered the 
veteran materially less capable of resisting the effects of 
his esophageal adenocarcinoma.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the appellant's claim given the favorable 
nature of the Board's decision. 

Dependency and indemnity compensation is payable to a 
surviving spouse because of a service-connected death 
occurring after December 31, 1956.  38 C.F.R. § 3.5 (2006).  
Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2006); see 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); see also 38 U.S.C.A. §§ 1110 and 1112 
(West 2002 & Supp. 2005) (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2006).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2006).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Private treatment record from February 2002 through April 
2003 show the veteran was found in February 2002 to have an 
elevated prostate specific antigen level indicating possible 
prostate cancer.  He was referred to an urologist, who 
confirmed the diagnosis of prostate adenocarcinoma by biopsy 
conducted in April 2002.  In May 2002, the veteran underwent 
transurethral microwave therapy with Thermatrix.  

In November 2002, the veteran was seen in consult by an 
oncologist for further treatment of his prostate cancer.  
This record indicates that the veteran's treatment of his 
prostate cancer up till that time included Lupron therapy and 
transurethral microwave therapy.  Supposedly the veteran had 
had a bone scan and CT scan of the pelvis which did not show 
any evidence of metastases.  The treatment options were 
discussed with the veteran, and he desired to have seed 
brachytherapy.  From the record, it appears that the veteran 
underwent implantation of radiation seeds in the prostate at 
the end of November 2002.  

It is clear that, at some point between the November 2002 
oncology consult and January 25, 2003, the veteran was found 
to have an esophageal tumor, which was confirmed by CT scans 
of the abdomen, pelvis and thorax on January 25, 2003.  CT 
scan of the thorax with contrast showed a large mass filling 
the distal esophagus measuring 8.1 by 6.4 cms.  The mass was 
contiguous with the cardia of the stomach and represented 
either a primary gastric or esophageal tumor.  There was also 
seen a small amount of mediastinal adenopathy.  This was 
indicated as nonspecific and thus could represent metastatic 
disease.  

A February 2003 progress note indicates that it had been 
recommended that the veteran undergo a magnetic resonance 
imaging (MRI) study of the brain with IV contrast and a bone 
scan.  The appellant, however, was concerned about the 
veteran's ability to tolerate either the bone scan or the MRI 
based on his physical status.  This note indicates that the 
veteran was receiving home health nursing care, and he was on 
tube feeding almost continuously.  It also indicates there 
was a plan for chemotherapy.  An April 2003 treatment note 
indicates that the veteran completed radiation therapy on 
March 14, 2003, to the esophagus and stomach.  His treatment 
was discontinued, however, because of his worsening 
condition, and he went to Hospice care.  

The veteran died on May [redacted], 2003.  The death certificate 
lists the primary cause of death as esophageal 
adenocarcinoma.  There are no other conditions listed as 
either an underlying cause or a contributing cause to the 
veteran's death.  

The appellant basically argues that service connection is 
warranted under the presumption for exposure to herbicides.  
She makes two contentions in support of her claim.  The first 
is that esophageal adenocarcinoma should be considered 
comparable to respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) as they are in the same "path 
way" and thus should be treated the same.  Her second 
argument is that the veteran's prostrate cancer, which is 
subject to service connection, was a contributory cause of 
the veteran's death in that it made him materially less 
capable of resisting the effects of or treatment for 
esophageal adenocarcinoma.  

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e); see also 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).  A disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service, under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA 
General Counsel has determined that the regulatory definition 
of "service in the Republic of Vietnam" in 38 C.F.R. 
§ 3.307(a)(6)(iii), requires that an individual actually have 
been present within the boundaries of the Republic of Vietnam 
to be considered to have served there, through inclusion of 
the requirement for duty or visitation in the Republic of 
Vietnam.  VAOPGCPREC 27-97.   

As to the first argument, the law provides that whenever the 
Secretary determines, on the basis of sound medical and 
scientific evidence, that a positive association exists 
between exposure to an herbicide agent and the occurrence of 
a disease, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease.  In making such determination, 
the Secretary shall take into account reports received by the 
Secretary from the National Academy of Sciences under section 
3 of the Agent Orange Act of 1991 and all other sound medical 
and scientific information and analysis available.  
38 U.S.C.A. § 1116(b) (West 2002).  Thus, before a 
presumption of service connection can exist for a certain 
condition, the Secretary must have prescribed through 
regulation that such disease warrants a presumption of 
service connection based upon medical and scientific 
evidence.  The diseases that the Secretary has found to 
warrant presumptive service connection based upon exposure to 
herbicide agents can be found in 38 C.F.R. § 3.309(e).  

Esophageal adenocarcinoma is not an enumerated disease listed 
in 38 C.F.R. § 3.309(e).  Thus the Secretary has not found, 
based upon the medical and scientific evidence, that there is 
a positive association between exposure to herbicide agents 
and esophageal adenocarcinoma.  

The appellant points to no medical or scientific evidence in 
support of her contention.  She merely points out that the 
esophagus is in the same area of the body as the lung, 
bronchus, larynx and trachea, and thus concludes because 
respiratory cancers are enumerated as diseases subject to the 
presumption of service connection that so should cancer of 
the esophagus.  The appellant's contention without medical or 
scientific support is unprevailing.  The appellant has not 
shown, nor claimed, that she is a medical expert, capable of 
rendering medical opinions.  Therefore, her opinion is 
insufficient to demonstrate that the veteran's esophageal 
adenocarcinoma is due to exposure to herbicides.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The appellant's second argument, however, is more persuasive.  
A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2006); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions. 38 C.F.R. § 3.312(c)(2) (2006).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2006).

The veteran was first diagnosed to have prostate cancer and 
was undergoing treatment for that when the esophageal cancer 
was found.  Although the veteran was not service-connected 
for prostate cancer prior to his death, he would have been 
entitled to service connection had he applied under the 
presumption for diseases associated with exposure to 
herbicides.  It is clear that the veteran served in the 
Republic of Vietnam from November 1966 to November 1967.  
Prostate cancer is one of the enumerated diseases under 
38 C.F.R. § 3.309(e) that have been found to be associated 
with exposure to herbicides.  Thus the veteran's prostate 
cancer is subject to the presumption of service connection.

A VA opinion obtained in October 2003 clearly states that it 
is not likely that the esophageal cancer was secondary to a 
metastasized lesion of prostate cancer.  In rendering this 
opinion, the VA doctor relied upon the death certificate, 
which does not indicate that the veteran's prostate cancer 
was an underlying cause of death or a contributing factor.  
He also relied upon Harrison Principals of Internal Medicine, 
14th edition (page 599).  The VA doctor stated that both 
cancers (prostate and esophageal) are separate entities in 
the veteran's case because prostate cancer does not 
metastasize to the esophagus or the stomach as noted in the 
literature.  Also, the appearance of the esophageal 
adenocarcinoma is completely different from the appearance of 
prostate adenocarcinoma, and there are very distinct 
characteristics that differentiate each.  Thus, in his 
opinion, the esophageal adenocarcinoma was a primary cancer 
separate from the adenocarcinoma of the prostate.  

There is no other medical opinion expressing an opposing 
opinion on this issue.   Thus, the medical evidence shows 
that the veteran's prostate cancer was not a direct 
contributory cause of the veteran's esophageal cancer that 
caused his death.  The appellant argues, however, that the 
prostate cancer and the treatment for it resulted in the 
veteran being materially less capable of resisting the 
effects of the esophageal cancer.  In support of her claim, 
the appellant submitted a statement from one of the veteran's 
treating physicians.  

In a letter dated in June 2007, this doctor stated that he 
saw the veteran 13 times from February 2002 until January 
2003.  He said that the veteran was diagnosed with aggressive 
prostate cancer and was started on Lupron injections, which 
cause significant side effects including generalized pain, GI 
distress and emotional labiality.  This doctor stated that it 
was evident from his visits with the veteran that he was 
having a difficult time tolerating this course of treatment 
as witnessed by decline in his strength, weight and overall 
well-being.  The veteran subsequently underwent implantation 
of radiation seeds for his prostate cancer on November 25, 
2002 with further associated complications.  The doctor 
further stated that, when the veteran was diagnosed with a 
second malignancy of the esophagus in January of 2003, his 
overall health had declined significantly related to his 
prostate cancer and its associated chemotherapy and radiation 
treatment.  This doctor opined that, in his best medical 
opinion, the veteran's prostate cancer was at least as likely 
as not to have contributed to the veteran's death.  

After remand from the Court on this issue, the Board sought 
an independent medical expert opinion from a VA doctor 
pursuant to 38 C.F.R. § 20.901.  In May 2007, the Board 
received an opinion from the Chief of Medical Oncology with 
the VA Boston Healthcare System.  The VA doctor stated that 
he could find no information in the records supplied to 
indicate or suggest that the veteran's prostate cancer in any 
way caused any debilitating effects or affected his health in 
any significant way that would have affected his esophageal 
cancer or his ability to resist the esophageal cancer or 
tolerate treatment for esophageal cancer.  This physician 
acknowledged, however, that this conclusion was based on the 
absence of any specific treatment records for his review 
during the crucial period between November 2002 and January 
2003.  

Under the unique facts of this case, the Board finds that the 
evidence is in equipoise and thus the benefit of the doubt 
doctrine is applicable in this case.  The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).

Although it would appear that not all the treatment records 
have been obtained for treatment of the veteran's prostate 
and esophageal cancers, the statement from the veteran's 
treating physician does indicate that he was seen 13 times 
during the 12 months prior to the veteran being diagnosed 
with esophageal cancer.  This doctor has stated that, from 
his own observations, the veteran's health had declined 
significantly from the prostate cancer and the treatment for 
it.  Presumably this doctor had the veteran's treatment 
records before him since it appears he was the veteran's 
primary care physician during this period of time.  

The VA doctor clearly limited his opinion based upon the 
limited medical records available in the claims file.  
Furthermore, the VA doctor did concede that it was possible 
that the veteran's health had declined due to his prostate 
cancer and treatment therefore during the period the records 
are missing.  

Furthermore the treatment records that are available do give 
an indication of the veteran's condition.  The February 2003 
progress notes clearly shows the appellant was concerned 
about the veteran's declining condition.  The April 2003 
treatment note also indicates that treatment for the 
esophageal cancer was discontinued because of the decline in 
the veteran's health.  Although these treatment notes are 
from after the veteran was diagnosed to have esophageal 
cancer, the Board considers them to be relevant to show the 
rapid decline of the veteran's health.

Finally, it would appear that the veteran's prostate cancer 
would have warranted a 100 percent disability rating under 
VA's rating schedule as a malignant neoplasm of the 
genitourinary system, which would obviously indicate a very 
severe level of impairment.  Thus, the Board finds that with 
resolution of reasonable doubt in the appellant's favor, it 
may be concluded that the veteran's prostate cancer, a 
service connected disability, substantially and materially 
contributed to his death.  Consequently, the appellant's 
claim is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


